DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made to Applicant’s response filed 05/03/2021.
Claims 1-5 are pending.
Claim 5 is withdrawn as being directed to non-elected groups or species. 
Claims 1-4 are currently under consideration to the extent that they read upon Applicant’s elected species.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al (WO 2007/128723) and Schmit (US 2015/0182428) as evidenced by Bell (EP 3069710) (All IDS References).
	Herrmann teaches a composition comprising the active of formula (Ia), which is a benzylidene dimethoxydimethylindanone (see entire document, for instance, page 9, formula Ia).  The composition further comprises vitamin E acetate (tocopheryl acetate), grape seed oil (vitis vinifera seed oil), rosemary oil (Rosmarinus officinalis oil) (see entire document, for instance, page 29, lines 10-30, page 35, lines 14-16, and page 42, lines 15-20).  The composition can further comprise lubricants (see entire document, for instance, page 14, line 3 and page 15, line 12).  Bell provides evidence that rosemary and grape comprise polyphenols (see as evidence, Bell entire document, for instance, Abstract).  It is further noted that Herrmann teaches phenols (see entire document, for instance, page 20, lines 12-15, page 23, lines 2-3).  
	Herrmann, while teaching most of the instantly claimed components, does not directly teach the presence of a siliconized Carpotroche brasiliensis ester, and specifically, hydroxycyclohexyl ethyltrisiloxane sapucainate as instantly claimed in claims 1 and 2.
	Schmit teaches a composition comprising a lubricating agent, and specifically hydroxycyclohexyl ethyltrisiloxane sapucainate (see entire document, for instance, Table 1).  The composition further comprises vitamin E acetate (tocopheryl acetate), 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize the lubricant hydroxycyclohexyl ethyltrisiloxane sapucainate, as taught by Schmit in the composition of Herrmann.  One would have been motivated to do so since Herrmann teaches that the composition comprises a lubricant, wherein Schmit provides a teaching of particularly useful lubricants.  

Claims 1-4 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al (WO 2007/128723) and Schmit (US 2015/0182428) as set forth above, and further in view of Bell (EP 3069710) (All IDS References).
	The teachings of Herrmann and Schmit are set forth above.
	Herrmann and Schmit, while teaching the instantly claimed components and the presence of polyphenols, do not directly teach that the composition comprises Zingiber officinale polyphenol (i.e. ginger polyphenol).  
	Bell teaches that rosemary, grapes, and ginger all comprise polyphenols (see entire document, for instance, Abstract).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize ginger either in addition to the other polyphenol comprising components present in Herrmann.  One would have been motivated to do so since Herrmann teaches the presence of rosemary and grape, wherein Bell teaches that ginger is equally useful with rosemary and grape.  It is noted that MPEP 2144.06 states: ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611